DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, unless the information is struck through, then the information disclosure statement is being considered by the examiner.
The document that has been struck through in the information disclosure statement filed 12/3/21 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document is not in English and the information therein cannot be evaluated.  Specifically, the struck through documents are: #2 NPL in the IDS on 12/3/21. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Amendment
The examiner notes that previously struck through documents from the previously considered IDS documents are: #1-#2 NPL in the IDS on 11/4/20, and the #1 NPL in the IDS on 3/12/21.  The office did not receive a response regarding these documents and thus, they remain unconsidered.
As to the amended specification filed on 12/28/21, the previous specification objections are removed.
Based on Applicant’s remarks on pages 8-9 of their remarks filed on 12/28/21, the previous drawing objections are withdrawn.
In regards to the amended claims received on 12/28/21, the previous claim objections are removed. However, new objections are entered.
Based on Applicant’s remarks on page 10, the previous 112a rejections are withdrawn.
Regarding the claim amendments and remarks, the previous 112b rejections are withdrawn. 
As to the claim amendments, the previous prior art rejection is withdrawn and a new rejection is provided.
Claim Status
Claims 1-3 and 7-9 are pending. Claims 4-8 are canceled.
Claim Objections
Claim 1 is objected to because of the following informalities: “device comprising” in line 6 should read similar to “device comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, there appears to be both a system (lines 1-17) and a method (lines 18-28) attempting to be claimed. However, each claim can only be directed to one statutory class. It is unclear to the examiner whether claim 1 is attempting to be directed towards a 
Claims 2-3 and 7-9 are rejected based on further claim dependency.
Similar to the previous 112b rejection of claim 1 above, claims 7-9 are unclear and are rejected under the same premise as claim 1 in paragraph 6 above.  Specifically, claims 7-9 are directed towards a system in the preamble, yet the claim body only relates to what the method steps comprise.  Therefore, it is unclear what additional limitations are being required of the system.
As to claim 7, “a volume” of line 8 has previously been recited in line 22 of claim 1, and it is unclear if this volume is the same volume or if applicants are intending to recite a different and additional volume.  The examiner believes that the same volume is attempting to be referred to and suggests using “the”.
As to claim 8, “a volume” of line 8 has previously been recited in line 22 of claim 1, and it is unclear if this volume is the same volume or if applicants are intending to recite a different and additional volume.  The examiner believes that the same volume is attempting to be referred to and suggests using “the”.
As to claim 9, “a volume” of line 8 has previously been recited in line 22 of claim 1, and it is unclear if this volume is the same volume or if applicants are intending to recite a different and additional volume.  The examiner believes that the same volume is attempting to be referred to and suggests using “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi et al (Translation of JP H04118661U; hereinafter “Mitsubishi”) in view of Daugherty et al (US 20020034727; hereinafter “Daugherty”; already of record) in view of Yang et al (Translation of CN 204214881; hereinafter “Yang”; already of record) in view of Tokumaru et al (US 20140030168; hereinafter “Tokumaru”; already of record).
As to claim 1, Mitsubishi teaches a sample adding system of automatically adding dilution liquid (Mitsubishi teaches a system which dilutes a sample using liquid; [1-3, 5, 6, 9, 13, 15, 17] Figs. 1-2), comprising: 
a weighing device with a weight sensor (Mitsubishi teaches balance 12; Figs. 1-2); 
a cup placed on the weighing device (Mitsubishi teaches cup 14; [5-8]); 
a sample added in the cup (Mitsubishi teaches a sample in the cup; [6]); and 
a sample adding device, wherein the sample adding device comprising a liquid reagent bottle containing a dilution liquid (Mitsubishi teaches a diluting solvent container containing dilution liquid; #16 [16]), wherein a liquid inlet of a sample adding tube goes into the liquid reagent bottle, a liquid outlet of the sample adding tube extends to a position above the weighing device (Mitsubishi teaches tube 18, 20, and 24 which goes from an inlet in the liquid reagent bottle to an outlet above the weighing device; Figs. 1-2), the sample adding tube is equipped with a pump (Mitsubishi teaches a pump 22; Figs. 1-2); 
wherein a signal output end of the weight sensor is electrically connected to a signal input end of a single-chip microcomputer, and a control output end of the single-chip microcomputer is electrically connected to a control input end of the pump (Mitsubishi teaches the measurement signal from the balance is input into the microcomputer, and the microcomputer outputs signals to control the pump; [9, 10, 13] Figs. 1-2), 
wherein a sample adding method of the sample adding system of automatically adding dilution liquid comprises the following steps: S1 weighing specimen: obtaining a mass of the sample by using the weighing device; S2 calculating addition amount: calculating a volume of an addition amount3Customer No.: 157062Docket No.: JCGL91396-PCTApplication No.: 16/488,232 of the dilution liquid to be added according to the mass of the sample obtained from SI; and S3 adding sample automatically: according to the volume of the calculated addition amount of the dilution liquid to be added obtained from S2, injecting the dilution liquid into the cup through the sample adding tube by using the pump, thereby completing an automatic sample adding operation (The examiner notes that the method performed by the system is function and intended use of the system failing to further define the system structure beyond that of a capability.  However, Mitsubishi teaches weighing a sample using the balance, then adding a volume of liquid based on the weighed sample, then adding the liquid using the pump; [1-3, 5, 6, 9, 13, 15, 17]).  
Note: Claims 1-3 and 7-9 contain a large amount of functional language (ex: “for…”, “configured to…”, ”wherein a sample adding method…comprises”, “calculating…”, “calculates…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Although Mitsubishi teaches adding liquid reagent from a reagent bottle to the sample in the cup, Mitsubishi does not specifically teach adding sputum digestion liquid to a sputum sample. However, Daugherty teaches the analogous art of adding dilution liquid to a sample, where the dilution liquid is sputum digestion liquid added to a sputum sample (Daugherty teaches that based on the sputum sample weight that a specific volume of DNase digestion liquid is added; [53, 111]. Daugherty teaches that a balance measures the sputum weight, and then a specific volume of digestion liquid is added based on the sputum weight; [53, 111]). It would have been obvious to one of ordinary skill in the art to have modified the sample and the sample dilution liquid of Mitsubishi to have been sputum and sputum digestion liquid as in Daugherty because Daugherty teaches that it is well-known to added a specific volume of digestion liquid to sputum samples for analysis (Daugherty; [53, 111]).
Modified Mitsubishi does not specifically teach that the liquid inlet of tube is adjacent to a bottom of the liquid reagent bottle. However, one of ordinary skill in the art would have found it obvious to have made the inlet of the tube adjacent to the bottom of the reagent bottle in order to ensure that as much liquid as possible was able to be removed from the bottle.  Nonetheless, Yang teaches the analogous art of a fluid adding system where fluid is added from a bottle 9 having a tube 7 inside and adjacent to the bottom, where the tube is used to dispense into container 11 (Yang; Figs. 1-2 [8, 10, 11, 13, 16, 17, 19, 26, 28, 30-32]). It would have been obvious to one of ordinary skill in the art to have modified the tube inlet in the liquid bottle of modified Mitsubishi to have extended adjacent to the bottom of the bottle as in Yang because Yang teaches that it is a well-known configuration for the fluid inlet to extend below the liquid surface and close to the bottom of the liquid bottle (Yang; Figs. 1-2 [8, 26]).
Modified Mitsubishi does not specifically teach a sample adding needle connected to the liquid outlet of the sample adding tube.  However, Tokumaru teaches the analogous art of a tube for dispensing fluids with a needle (Tokumaru teaches needle 11 at the end of the fluid line with is connected to pump P1; Fig. 1 [31, 34, 39]). It would have been obvious to one of ordinary skill in the art to have modified the tube tip with the pump of modified Mitsubishi to include a needle as in Tokumaru because Tokumaru teaches that it is known to use a needle to dispense fluids at the end of a fluid dispensing line (Tokumaru; Fig. 1 [34, 39).
As to claim 2, modified Mitsubishi teaches the sample adding system of automatically adding sputum digestion liquid according to claim 1, wherein the weighing device is a balance (Mitsubishi teaches a balance 12; see claim 1 above); and the pump is used (see claim 1 above).
Modified Mitsubishi does not specifically teach that the pump is one of a plunger pump, a peristaltic pump, or a gear pump.  However, Yang teaches the analogous art of a fluid adding system using a peristaltic pump (Yang; Fig. 2 [8, 10, 16, 17, 19, 28, 32]). It would have been obvious to one of ordinary skill in the art to have made the pump of modified Mitsubishi a peristaltic pump as in Yang because Yang teaches that a peristaltic pump is a commonly used pump when adding fluid to a container (Yang; Fig. 2 [10, 16, 17, 19, 28, 32]).
As to claim 3, modified Mitsubishi teaches the sample adding system of automatically adding sputum digestion liquid according to claim 2, wherein the sample adding needle is a steel needle or a Tip head (The modification of the tube tip of modified Mitsubishi to include the needle of Tokumaru has already been discussed above in claim 1, where this modification results in the needle of Tokumaru serving as a tip head; Fig. 1 of Tokumaru).
As to claim 7, modified Mitsubishi teaches the sample adding system of automatically adding the sputum digestion liquid according to claim 1, wherein the sample adding method comprises the following steps: S1 weighing specimen: weighing the cup containing the sputum by using the weighing device, transmitting a total mass of the cup containing the sputum to the single-chip microcomputer, then the single-chip microcomputer calculates the mass of the sputum; S2 calculating addition amount: calculating a volume of the addition amount of the sputum digestion liquid to be added through the single-chip microcomputer4Customer No.: 157062Docket No.: JCGL91396-PCTApplication No.: 16/488,232 according to the mass of the sputum obtained from S1; and S3 adding sample automatically: according to the volume of the calculated addition amount of the sputum digestion liquid to be added obtained from S2, the single-chip microcomputer controls the pump to work, the sputum digestion liquid is injected into the cup through the sample adding tube under operation of the pump until an injection amount reaches the addition amount of the sputum digestion liquid to be added, the single-chip microcomputer controls the pump to stop working, thereby completing an automatic sample adding operation (The examiner notes that the method performed by the system is function and intended use of the system failing to further define the system structure beyond that of a capability.  However, Mitsubishi teaches weighing a sample using the balance, then adding a volume of liquid based on the weighed sample, then adding the liquid using the pump; [1-3, 5, 6, 9, 13, 15, 17]. The modification of the sample and dilution fluid of Mitsubishi to be sputum and sputum digestion fluid as in Daugherty has already been discussed in claim 1 above).
As to claim 8, modified Mitsubishi teaches the sample adding system of automatically adding the sputum digestion liquid according to claim 2, wherein the sample adding method comprises the following steps: S1 weighing specimen: weighing the cup containing the sputum by using the weighing device, transmitting a total mass of the cup containing the sputum to the single-chip microcomputer, then the single-chip microcomputer calculates the mass of the sputum; S2 calculating addition amount: calculating a volume of the addition amount of the sputum digestion liquid to be added through the single-chip microcomputer according to the mass of the sputum obtained from S1; and S3 adding sample automatically: according to the volume of the calculated addition amount of the sputum digestion liquid to be added obtained from S2, the single-chip microcomputer controls the pump to work, the sputum digestion liquid is injected into the cup through the sample adding tube under 5Customer No.: 157062Docket No.: JCGL91396-PCTApplication No.: 16/488.232operation of the pump until an injection amount reaches the addition amount of the sputum digestion liquid to be added, the single-chip microcomputer controls the pump to stop working, thereby completing an automatic sample adding operation (The examiner notes that the method performed by the system is function and intended use of the system failing to further define the system structure beyond that of a capability.  However, Mitsubishi teaches weighing a sample using the balance, then adding a volume of liquid based on the weighed sample, then adding the liquid using the pump; [1-3, 5, 6, 9, 13, 15, 17]. The modification of the sample and dilution fluid of Mitsubishi to be sputum and sputum digestion fluid as in Daugherty has already been discussed in claim 1 above).
As to claim 9, modified Mitsubishi teaches the ample adding system of automatically adding the sputum digestion liquid according to claim 3, wherein the sample adding method comprises the following steps: S1 weighing specimen: weighing the cup containing the sputum by using the weighing device, transmitting a total mass of the cup containing the sputum to the single-chip microcomputer, then the single-chip microcomputer calculates the mass of the sputum; S2 calculating addition amount: calculating a volume of the addition amount of the sputum digestion liquid to be added through the single-chip microcomputer according to the mass of the sputum obtained from S1; and S3 adding sample automatically: according to the volume of the calculated addition amount of the sputum digestion liquid to be added obtained from S2, the single-chip microcomputer controls the pump to work, the sputum digestion liquid is injected into the cup through the sample adding tube under operation of the pump until an injection amount reaches the addition amount of the sputum digestion liquid to be added, the single-chip microcomputer controls the pump to stop working, thereby completing an automatic sample adding operation (The examiner notes that the method performed by the system is function and intended use of the system failing to further define the system structure beyond that of a capability.  However, Mitsubishi teaches weighing a sample using the balance, then adding a volume of liquid based on the weighed sample, then adding the liquid using the pump; [1-3, 5, 6, 9, 13, 15, 17]. The modification of the sample and dilution fluid of Mitsubishi to be sputum and sputum digestion fluid as in Daugherty has already been discussed in claim 1 above).
Response to Arguments
Applicant’s arguments filed on 12/28/21, have been considered but are moot because the arguments are towards the amended claims and not the current ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892. The examiner can normally be reached Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin R Whatley/Primary Examiner, Art Unit 1798